Exhibit 32 18 USCA §1350 Certification We, Luke Lalonde and Gary R. Benware, do hereby certify as follows: 1.We are the President and Chief Executive Officer and Principal Financial Officer, respectively, of SuperDirectories, Inc. (“Issuer”). 2.The annual report on Form 10-K to which this Certificate is an Exhibit fairly presents, in all material respects, the financial conditions and results of operations of the Issuer. 3.The annual report on Form 10-K to which this Certificate is an Exhibit fully complies with Section 13(a) or 15(d) of the Exchange Act. Date:December 2009/s/ Luke Lalonde Luke Lalonde, President and Chief Executive Officer Date:December 2009/s/ Gary R. Benware Gary R. Benware Principal Financial Officer
